NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the 1 F ederal Circuit
DEALERTRACK, INC.,
Plczintiff-Appellcmt,
V.
DAVID L. HUBER AND FINANCE EXPRESS, LLC,
Defendants-Appellees,
AND
JOHN DOE DEALERS,
Defendcmts,
AND
ROUTEONE, LLC,
Defendan,t-Cr0ss Appellcmt.
2009-1566, -1588
Appea1s from the United States District C0urt for the
Cen1:ral DiStrict of Ca1if01'nia in consolidated case n0. 06~
CV-2335, Judge Andrew J. Gui1f0rd.
ON MOTION

DEALER'1‘RAcK v. HUBER 2
0 R D E R
Upon consideration of the unopposed motions to lift
the stay of the briefing schedule-,
IT IS ORDERED THAT:
The motions are granted The stay of the briefing
schedule is lifted DealerTrack, Inc.’s opening brief is due
no later than October 29, 2010. David L. Huber et a1.’s
brief and RouteOne, LLC principal and response brief are
due no later than Dece1nber 8, 201(}. DealerTrack’s
response and reply brief is due no later than January 18,
2011. RouteOne’s reply brief is due no later than
February 2, 2011.
FoR THE COURT
06-ly 04 mm /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Henry C. Dinger, Esq. n
Lawrence M. Hadley, Esq. U.S. GOURT 0E'§H’EAL8 FOR
Jesse J. Jenner, Esq. THE FEDE AL c'RCU'T
320 OCT 04 2010
.|AN HORBALY
GLERK